Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 31, 2017

                                      No. 04-17-00265-CR

                                   Edward Lloyd HUGHES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A16695
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on June 30, 2017. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to July
31, 2017. On July 31, 2017, the appellant filed a motion requesting an additional extension of
time to file the brief until August 30, 2017, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by August 30, 2017.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk